Citation Nr: 0903996	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  98-13 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the spine.

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the spine.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from June 1966 to February 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The Board notes that the issue of entitlement to service 
connection for generalized anxiety disorder was referred back 
to the Appeals Management Center/RO for additional 
development in December 2006.  Although the issue has not yet 
been formally addressed, the Board notes that the Appeals 
Management Center has issued a deferred rating decision, 
dated in October 2008, noting that the issue is for 
consideration.  It is anticipated that the issue will be 
addressed by the RO upon completion of the Board's appellate 
review of the issues now on appeal.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran 
currently has PTSD related to stressful incidents involving 
his active military service or service in the National Guard.

2.  The veteran's DDD of the spine was incurred many years 
after service and is not shown to have been incurred as a 
result of any incident of active service nor as a result of 
an injury during National Guard service.

3.  The veteran's DJD of the spine was incurred many years 
after service and is not shown to have been incurred as a 
result of any incident of active service nor as a result of 
an injury during National Guard service.




CONCLUSIONS OF LAW

1.  PTSD was not incurred as a result of the veteran's active 
or National Guard service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.304 
(2008).

2.  Degenerative disc disease of the spine was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.304.

3.  Degenerative joint disease of the spine was not incurred 
in or aggravated by service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5107; 38 C.F.R. §§ 3.6(a), 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1966 to February 
1969.  He had inactive service in the U. S. Army Reserve from 
February 1969 to June 1972.  The veteran later served in the 
Arkansas Army National Guard (ARNG) from August 7, 1978, to 
August 6, 1979.

The veteran's active duty awards included the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, Expert Medal for the M-14, and two overseas 
bars.  The veteran's military occupational specialty (MOS) 
during his tour of active duty was as a carpenter.  He 
retained this same MOS during his inactive service in the 
Army Reserve.  The veteran's DA Form 20 reflects that he had 
service in Vietnam from February 29, 1968 to February 28, 
1969.  The DA Form 20 also shows his assignment, during his 
tour in Vietnam, was with Company B of the 864th Engineer 
Battalion (Construction).  He was assigned to the unit from 
March 4, 1968.  The veteran served as a carpenter, the same 
MOS he served in from the time he completed his training for 
that specialty in 1966.  He received excellent performance 
ratings for his assignment as a carpenter in Vietnam.

The veteran was an inactive member of the U. S. Army Reserve 
from February 1969 to June 1972.  He was fulfilling the 
remainder of his obligated military service.  This is 
reflected in Block 16 of his DD 214.  The veteran was 
discharged for completion of that obligation on June 19, 
1972.  He has not alleged any period of active duty, active 
duty for training, or any inactive duty for training while in 
the Army Reserve and there is no evidence that he performed 
such duty.

The veteran enlisted in the Arkansas ARNG on August 7, 1978.  
His MOS was as a cavalry scout.  The records reflect that 
this was a one-year enlistment under a program referred to as 
"Try One in the Guard Program."

The veteran's service treatment records (STRs) for his active 
military service are negative for any treatment related to 
his spine.  Further, there are no complaints or treatment 
related to any psychiatric symptoms.  The veteran did check 
that he had recurrent back pain on his Report of Medical 
History form in April 1966.  He also reported having frequent 
or severe headaches.  The examiner commented that the 
headaches were not disqualifying for duty.  There was no 
comment in regard to the back.  The physical examination was 
negative for any findings relating to a psychiatric or spinal 
disorder.

The veteran did not report having headaches on his Report of 
Medical History from February 1969.  He did again list having 
recurrent back pain.  The examiner noted that the veteran 
complained of low back pain with sitting and that it existed 
prior to service.  There were no findings regarding the back 
on the physical examination.  

The veteran submitted his original claim for entitlement to 
pension and for VA disability compensation in August 1975.  
At that time he listed headaches and a crooked back bone as 
several of his disabilities.  He related his claim to his 
active military service from 1966 to 1969.  He submitted 
private treatment records related to a gastrointestinal issue 
that were dated in January 1974.  

The veteran was afforded a VA neuropsychiatric examination in 
September 1975.  The veteran reported that he had been 
hospitalized at the VA hospital in North Little Rock and 
released in the last month.  The examiner called the mental 
hygiene clinic (MHC) at the hospital and was told the veteran 
received ambulatory care at the facility and had been 
diagnosed with anxiety neurosis.  The veteran reported that 
he did not have any dreams.  He complained of headaches.  The 
examiner provided a diagnosis of anxiety neurosis that was 
based on the information provided by the MHC.  

The veteran had an orthopedic examination in September 1975.  
He denied any injuries in service.  He said he had a burning 
sensation in the right upper back.  He said that his legs 
would give out on him and that his joints would tighten up 
and hurt.  The veteran had not received any treatment.  The 
examiner said that there was no swelling of any of the 
peripheral joints.  The veteran was said to have normal 
posture and there was no tenderness about the spine.  The 
examiner said the veteran had normal motion of the spine in 
all planes.  The veteran also had normal motion in the knees, 
ankles, and toes.  The reflexes were normal and straight leg 
raising was negative.  The examiner stated that x-rays of the 
lumbar spine were normal except for a congenital anomaly that 
consisted of an attempted stabilization of the 5th lumbar 
segment.  He stated that there was no symptomatology related 
to the anomaly.

The veteran was denied service connection for anxiety 
neurosis with headaches and denied a pension in October 1975.  
Notice of the rating action was provided that same month.

Thereafter, a hospital summary from the North Little Rock VA 
Hospital, for the period November 2, 1975, to December 3, 
1975, was obtained.  The summary noted a primary diagnosis of 
anxiety neurosis with depressive features.  A secondary 
diagnosis was tension headaches.  The summary reported that 
the veteran had been laid off from work in January 1975.  He 
had not worked since that time.  He complained of a several 
year history of anxiety and some depression.  The examiner 
reported that the veteran was beset by grave financial 
problems and by illness within his family that severely 
aggravated his problems.  The summary said the veteran showed 
little apparent motivation to correct his financial 
difficulties.  He was discharged to help take care of his ill 
wife.

The veteran's claim for entitlement to service connection for 
PTSD was received on August 27, 1996.  He said that he had a 
couple of friends killed in an air attack in late 1968 or 
early 1969 at Nha Trang.  He said the attack occurred while 
they were moving between bridge building assignments.  He 
provided the name of "[redacted]" as the one name he could 
remember.  He said that he experienced dreams, flashbacks and 
had a startle reaction.  He also avoided all situations that 
reminded him of Vietnam.

The RO wrote to the veteran to request specific information 
in regard to his PTSD to include his unit name, location, a 
detailed description of the event(s), as well as names in 
October 1996.  He was also asked to provide medical evidence 
of treatment since service or identify the records for VA to 
obtain them.

The veteran submitted his claim for service connection for a 
back disorder in October 1996.  He also responded to the 
stressor letter by providing a VA Form 21-4142, Authorization 
for Release of Information, for the VA medical clinic at Fort 
Chafee, Arkansas, for treatment provided in "1970 or 1971".  
He provided a second VA Form 21-4142 for records from 
McClelland Medical Center in Little Rock for treatment 
provided in 1996.  

The veteran provided a descriptive response to the stressor 
request by again asserting that his friend "[redacted]" was 
killed in a mortar attack on his group.  He said they were 
watching a movie outdoors when they were attacked.  The 
veteran said he was hospitalized at the VA medical center 
(VAMC) at Fort Root soon after service in 1969.  

The RO wrote to the veteran requesting that he provide 
specific information regarding his claimed spine/back 
disorder in October 1996.  He was informed what was necessary 
to establish service connection.  He was asked to provide 
information regarding any treatment in service, to provide 
statements from persons who knew him in service, as well as 
several other sources of evidence that could support his 
claim.  

VA treatment records for the period from 1975 to 1985 were 
obtained.  A cover sheet said the records were retrieved from 
the Federal Records Center (FRC).  It was noted that there 
was no hospital summary for the veteran for his claimed 
period of hospitalization in 1969.  The 1975 records were 
duplicative of those noted previously.  Records dated in 1982 
were unrelated to the issues on appeal.  A discharge summary 
for a period of hospitalization from June 1985 to July 1985 
noted that the veteran was seen for a complaint of weight 
loss.  No problems with his spine were noted.  The veteran 
had a psychiatric consult and the result was that he had an 
adjustment disorder.

The veteran submitted a statement and STRs relating to 
treatment for back pain while in the ARNG in July 1979.  He 
also stated that he had received all of his treatment for his 
back from VA.

In addition to the records submitted by the veteran, his STRs 
for his ARNG service were obtained.  The veteran had an 
enlistment physical examination in August 1978.  He did not 
report any problems with his back or any psychiatric problems 
at that time.  The physical examination found no evidence of 
any type of back disorder.  A clinical entry dated July 12, 
1979, said that the veteran complained of low back pain.  He 
was tender on his left side.  Scoliosis was said to be 
present.  The assessment was "M-S" [musculoskeletal] 
syndrome.  The veteran was issued a DD Form 689 on July 12, 
1989, that placed him on light duty for 10 days due to back 
pain.

A later entry from July 19, 1979, noted that the veteran 
reported sitting on his foot locker when he developed 
paralysis in his right leg.  There was no pain.  The examiner 
said the veteran had a strong odor of alcohol.  The veteran's 
company commander reported the veteran had had "4-5" beers.  
The veteran was carried to the examination area but was able 
to extend his leg straight out.  The veteran reported he had 
been inpatient at Fort Root for a nervous condition.  The 
veteran was convinced his leg was paralyzed.  The examiner 
said the veteran had good muscle tone in both legs with 
apparently normal sensation.  The impression was acute 
alcoholism and hysterical paralysis versus malingering.  The 
veteran was kept for observation and fell asleep.

An entry from July 20, 1979, noted the veteran was awake.  He 
complained of right lumbosacral pain.  He was able to move 
his foot and toes and to stand.  He was observed to be up and 
walking well with no difficulty.  The final diagnosis was 
malingering.  Thus no back disorder was diagnosed.

It is not clear of the veteran's status at the time he was 
treated for his complaints.  There is a form in his National 
Guard records, dated in November 1996, that pertains to a 
request for records for the veteran and indicates he injured 
his back during summer camp, although no year is mentioned.  
Further it lists a discharge date of 1971 as opposed to the 
veteran's discharge date of August 1979.  This form is not 
signed by any individual and is clearly not an official 
description of the veteran's status at the time of his 
treatment in July 1979.

The veteran provided records from the Vet Center, presumably 
in Little Rock.  The records consist of a one-time intake and 
assessment.  The veteran was referred for an evaluation by 
his then attorney representative.  The veteran said he had 
been experiencing back pain and sciatic pain in his right 
leg.  He also reported what the examiner said were apparent 
PTSD symptoms such as sleep disturbance, occasional 
nightmares, intrusive thoughts, startle response, and 
hypervigilant behavior related to his Vietnam experiences.  
The veteran was noted to be a carpenter in an engineering 
battalion.  He reported being mortared several times.  The 
veteran reported treatment for his back in the last four 
years.  He also said he was treated for depression and nerve 
problems by VA for 30 days after service [November to 
December 1975].  

The examiner noted that the veteran was not familiar with the 
term PTSD.  The veteran also reported he had not been able to 
work since September 1996.  The veteran repeated his stressor 
of seeing a friend killed.  PTSD was not diagnosed.  The 
examiner noted some symptoms of PTSD but said the veteran 
seemed to be more focused on his physical problems.

The veteran's claim for service connection for the issues on 
appeal was denied in May 1997.  

The veteran testified at a hearing at the RO in October 1997.  
He said he was located at one spot in Vietnam, Nha Trang.  He 
would sometimes travel out to perform his work, to a distance 
of 10-12 miles.  His unit was involved in building bridges.  
The veteran said his unit would sometimes stay out at night 
and they were mortared.  He said they also received small 
arms fire.  The veteran further testified that his unit was 
sometimes mortared at the main compound.  The veteran said 
that he did not witness anyone killed while they were out in 
the field.  The veteran described an incident where he had 
been watching a movie outdoors.  He returned to his area in 
the compound and learned that his friend "[redacted]" had 
been killed.  He did not get a chance to see the body as it 
had been removed.  He said [redacted]'s tent had been hit.  He 
believed this occurred in the latter part of 1968.  The 
veteran said he thought he was mortared 6-7 times.  He also 
described seeing dead and wounded civilians along the road.  
He said his unit was mortared the day he was supposed to 
leave in February 1969.  

The veteran also testified that he was not receiving any 
psychiatric treatment but felt he should.  He said how he had 
had problems while working as a driver because he was afraid 
to drive over bridges or high ramps.  The veteran erroneously 
reported that he was in the National Guard for 10 years.  The 
veteran described the incident where he had been sitting on a 
foot locker and developed a pain in his back that went down 
his right leg while in the National Guard.  He said his 
company commander advised that he should get out of the 
military because he would never be able to stand at attention 
because of his back.  The veteran was asked about what type 
of treatment he had for his back complaints from 1979 to 
1995.  He responded that he self-treated his symptoms.  The 
veteran said he finally could not stand the pain and sought 
treatment from VA.  He said he was told he had a bone 
disease.  

The hearing officer asked the veteran about his statement on 
a VA Form 21-526, Veteran's Application for Compensation or 
Pension, that was submitted in October 1996.  The veteran 
stated at that time that he had collapsed vertebra in 1971 or 
1972.  The veteran responded by denying any back injury other 
than in 1979.  

The veteran was afforded a VA PTSD examination in October 
1997.  The examiner reported he had reviewed the claims 
folder.  The veteran said that as he got older the more 
anxious he would get.  He said that he would get very nervous 
and sick to his stomach if he could not find something.  He 
also said that he could not stand high places and could not 
drive on overpasses without having a cigarette and talking to 
himself.  He said that he used to have nightmares when he 
first returned from service but hardly had them now.  The 
veteran said he used to work in construction but had not 
worked since the previous year because of back pain.  The 
examiner provided an Axis I diagnosis of anxiety disorder, 
not otherwise specified (NOS).

A reply was received from the Center for Research of Unit 
Records (CURR) [now known as the U. S. Army and Joint 
Services Records Research Center (JSRCC)] in May 1998.  The 
RO had requested information to corroborate the veteran's 
claimed stressors.  The response noted that there was an 
individual by the name of "[redacted]" in the veteran's unit.  
However, military records did not show that he was killed in 
1968.

In March 1999, the veteran submitted Operational Reports of 
the 864th Engineer Battalion (Construction), including 
Company B to which the veteran was attached as a carpenter, 
for the quarterly periods ending in January 1968, April 1968, 
July 1968, October 1968, January 1969, and April 1969.  The 
veteran was not assigned to a unit in Vietnam during the 
period ending January 1968.  The April 1968 Operational 
Report showed that during the "Tet" Offensive Company D was 
forced to assume the role of Infantry and also that the units 
of the Battalion had to provide their own security in areas 
where threat of enemy action was continuous.  There were 
reports of blown bridges in January 1968.  There was an 
attack on Nha Trang on January 29, 1968.  Another bridge was 
blown on February 1st.  Mortar rounds were taken at Camp 
McDermott [base camp] on February 18th.  A final mortar 
attack was noted to occur on April 21st when the 569th 
Engineer Company received one round that destroyed a van, 
truck and water tower.  The portion of the report specific to 
the veteran's company, Company B, provided extensive detail 
on their construction activities.  There was no reference to 
any type of attacks from the enemy involving Company B during 
the quarter ending in April 1968.  

The July 1968 report was negative for any combat activities 
involving Company B.  An incident was reported for Company D 
where an individual was wounded by a homemade mine and small 
arms fire.  The reports from October 1968 and January 1969 do 
not list any type of combat activity for any of the 
battalion's companies.  Each of those reports contained a 
statement that enemy action did not cause any delays in the 
battalion's construction program.  

Finally, the quarterly report for April 1969 was negative for 
any combat activity involving Company B during the quarter.  
The report also stated that enemy action had not caused any 
serious delay in the construction program.  However, the 
report did note that two members of Company C were killed in 
an ambush between Bridge #7 and Bridge #8.  The report added 
that there were numerous instances of sniper fire with no 
personnel injuries or equipment damage.  The date of the 
ambush was not provided.  

The veteran's attorney provided a statement in April 1999.  
He stated that the veteran would endeavor to provide verified 
stressors in addition to his hearing testimony.  Further, it 
was acknowledged that the veteran required a medical nexus in 
regard to his back (spine) claim.

The veteran, through his attorney, submitted a psychological 
evaluation from J. R. Moneypenny, Ph.D., that was dated in 
July 1999.  Dr. Moneypenny said that he conducted a clinical 
interview and administered the Minnesota Multiphasic 
Personality Inventory - 2 (MMPI-2), Trauma Symptom Inventory 
(TSI), and Beck Depression Inventory tests.  He also said 
"previous medical records" were reviewed but did not 
identify the records.  The veteran reported having a nervous 
problem and related his difficulty in driving across a 
bridge.  He also reported feeling panicked and being afraid 
of causing an accident.  The veteran reported additional 
symptoms and said that they had their onset at least five 
years ago and had gotten worse.

Dr. Moneypenny said the veteran reported that he suffered 
from residual effects of bad experiences he had in Vietnam.  
The veteran reported being mortared a lot and could not 
sleep.  He said he was afraid of being overrun by the enemy 
and never really got over it.  It was noted that the veteran 
served in Vietnam from 1968 to 1969 and was assigned to the 
864th Engineer Battalion that was located near Cam Ranh Bay.  
The veteran reported having a close friend killed by a mortar 
shell.  The veteran said his experiences affected him such 
that he was hospitalized for a month at Fort Root after his 
return.  The veteran reported that he last worked as a truck 
driver in 1997 but had to quit because he could not handle 
the job because of his nerves.  

Dr. Moneypenny did psychological testing, he reported that 
the TSI can be used to predict PTSD.  The veteran's responses 
were said to be generally typical but there were some 
inconsistency in the overall pattern.  The clinical scales 
associated with PTSD symptoms were elevated.  Dr. Moneypenny 
said this represented a high likelihood that the veteran 
suffered from PTSD symptomatology.  

Dr. Moneypenny said the veteran presented with physical 
disabilities and long-standing psychological maladjustment 
consistent with a history of combat trauma.  He said that the 
pattern and significance of the latter symptoms was a common 
one with combat veterans in that he [the veteran] used 
psychological defense mechanisms during the years immediately 
following his combat experiences.  As time went by, and his 
physical health and energy level declined, the veteran was 
less able to prevent the impact of the PTSD and anxiety-
related symptoms.  Dr. Moneypenny said that objective 
psychological testing confirmed the presence and clinical 
significance of the associated PTSD and affective symptoms.  
He provided Axis I diagnoses of PTSD, chronic delayed, and 
anxiety disorder, NOS.  

A statement was provided by the attorney in September 1999.  
He noted that the veteran had mentioned individuals that had 
been killed in action but that the RO had not attempted to 
verify the stressors.  He later provided a statement from G. 
C. Evans, M.D., a general practioner, dated in September 
1999.

Dr. Evans noted that the veteran reported having panic 
attacks when crossing a bridge or being on an overpass.  He 
also noted the veteran's problems with sleeping, racing mind, 
and morbid thoughts.  He also said the veteran reported 
feeling tired all of the time.  Dr. Evans stated the symptoms 
were in keeping with PTSD.  He then noted that the veteran 
served with combat engineers in Vietnam and recounted having 
2 or 3 bridges he helped to construct be blown up by the 
enemy.  There was no mention of a good friend being killed or 
any attacks on the veteran's unit.

Dr. Evans also commented that the veteran reported having 
back pain in the ARNG.  He said the same pain continued today 
and would wax and wane with physical activity and the 
weather.  He said the veteran's future was bleak in regard to 
recovering from his PTSD and back pain.  

The veteran testified at a Board video conference hearing in 
May 2000.  He stated that his back [spine] claim was based 
solely on his ARNG service.  The veteran reported receiving 
current treatment for his PTSD from VA.  The veteran said he 
arrived in Vietnam on February 9th, 1968 [sic].  He said he 
sometime operated heavy equipment while in Vietnam.  He was 
asked by his attorney if he came across booby traps or mines.  
The veteran provided a vague statement regarding an 
individual that was injured by a mine in another company, he 
thought it was Company D.  He could not give a name of the 
individual.  [The incident appears to align with the mine 
incident reported for Company D in the quarterly report from 
July 1968].  The veteran also did not supply a date as to the 
occurrence of the event.  The veteran testified regarding 
"[redacted]" and how he was under the impression that he was 
killed in Vietnam.  The veteran later said he was sure 
"[redacted]" was hit by some shrapnel.  This was from a 
mortar attack.  The veteran did not provide a date or 
location of this incident.  The veteran also said he received 
mortar and small arms fire while on convoy and at his base 
unit.  He said his unit was hit by mortars even as he was 
preparing to transfer out.  

The veteran testified as to highlighting segments of the 
operational reports he had submitted as indicating events he 
remembered from Vietnam.  He then told of his symptoms.  The 
veteran said he thought he joined the ARNG in 1971 or 1972.  
He then described how he had developed pain in his back 
regarding the incident where he was sitting on a foot locker.  
He said he was taken for an evaluation.  He said the doctor 
told him that he had a back problem.  The veteran could not 
say when he again sought treatment for his back.  He thought 
it was from VA but could not recall a date.  

Associated with the claims folder are VA treatment records 
for the period from May 1992 to July 1999.  An x-ray report 
for the lumbosacral spine noted anterior spurring at L3 
through L5 and slight disc space narrowing at L3-L4 and L4-L5 
in May 1992.  An x-ray report from August 1996 noted that 
there was DDD at L3-L4 and degenerative changes of the facet 
joints at L4-L5 bilaterally.  The veteran was seen for 
complaints of low back pain over the last four months in 
August 1996.  A social work entry, from September 1996, noted 
that the veteran had been off work for three weeks and was 
concerned about being able to pay his bills.  His back was a 
major problem.  The veteran had only worked manual labor and 
he had recently been working in construction.  The social 
worker encouraged the veteran to apply for VA nonservice-
connected disability pension benefits and/or benefits from 
the Social Security Administration (SSA).  A MHC note from 
August 18, 1998, noted that the veteran reported being 
hospitalized for anxiety at Fort Root in 1970.  He said he 
was treated for 30 days.  He said he had not been treated 
since then.  The veteran related that he had become more 
anxious over the years.  He described his feelings of panic, 
anxiety, and difficulty falling asleep.  He said he had no 
nightmares.  He did not report any events related to service.  
He was given diagnoses of generalized anxiety disorder (GAD), 
and depressive disorder, NOS.  Additional MHC entries in 1999 
provided diagnoses of GAD.  The veteran's back complaints 
were also noted and his problem was assessed as 
osteoarthritis.

The veteran submitted a statement from a VA physician, J. R., 
that was written to excuse him from jury duty.  The statement 
was dated in June 1999.  The physician noted that the veteran 
was followed at the outpatient clinic at the Little Rock 
VAMC.  The physician said the veteran had chronic low back 
pain that was attributable to his DJD in the L3-L4 region and 
chronic anxiety disorder.  

The Board denied the veteran's claim for service connection 
for all three issues in November 2000.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  A Joint Motion for Remand (JMR) was submitted to 
vacate the Board's decision and remand the case for 
additional development in light of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The Court 
granted the JMR in April 2001.

The Board wrote to the veteran's then attorney representative 
and notified him of the return of the case from the Court in 
July 2001.  The veteran was given 90 days to submit 
additional argument and/or evidence in support of his claim.  
The attorney responded that same month.  He asked that the 
case not be remanded but be retained at the Board.  He also 
said the veteran was willing to appear for any needed 
examination.

The Board remanded the case for additional development in 
September 2001.  The development included providing the 
veteran with the notice required by the VCAA, as well as VA 
examinations.

The veteran was afforded a VA PTSD examination in November 
2001.  The examiner noted the claims folder had been reviewed 
prior to the examination.  The veteran reported he did not 
think he was having nightmares, but that he had experienced 
bad dreams and did not sleep well.  He denied having 
intrusive thoughts about his military experiences during the 
day.  He said he did not go out into crowds much.  He also 
said he did not go to restaurants or large stores because he 
had no particular interest to go.  He stated he enjoyed 
spending time out in his yard.  He said he had not worked 
since the 1980's because of his back.  It was the examiner's 
impression that there was insufficient evidence to warrant a 
diagnosis of PTSD.  It was specifically noted that the 
veteran did not report recurring nightmares related to a 
traumatic event nor intrusive thoughts and did not provide 
evidence of exaggerated startle response

The veteran was afforded a VA orthopedic examination in 
August 2002.  The examiner reviewed the veteran's STRs and 
noted the results of the examinations during service.  He 
also noted the several STR entries from the ARNG from July 
1979.  The examiner further noted the results of the VA 
examination from September 1975.  The examiner said that the 
veteran was seen by VA for complaints of back pain in August 
1996.  The veteran was given diagnoses of DDD and DJD of the 
spine (all three segments were involved).  The examiner said 
the evidence of record did not support a finding of an 
anatomical lesion in service.  He concluded that, in the 
absence of the existence of such a lesion in service, no 
aggravation was possible.  The examiner further stated that 
it was his opinion that the veteran had a generalized 
degenerative arthritis as a result of usage of his body and 
microtrauma through day-to-day usage.  He said it was less 
likely than not that there was an etiological relationship 
between the described disease of the axial spine and the 
veteran's military service.  

The veteran was afforded a VA PTSD examination in August 
2002.  The VA examiner had previously evaluated the veteran 
in October 1997 and November 2001.  The examiner noted he had 
reviewed the claims folder.  He reported that the veteran 
said he could not drive anymore because he became panicked if 
he had to drive on a high place.  The veteran said that he 
did not sleep.  He denied nightmares.  He also denied 
intrusive thoughts related to his military experiences.  The 
veteran did dwell a lot on things that happened to him when 
he was married.  He said he thought a lot about his physical 
problems and limitations.  The examiner stated that PTSD was 
not found on his examination.  He also stated that he had 
previously given a diagnosis of anxiety disorder in October 
1997.  The examiner said he did not think the veteran met the 
criteria for that diagnosis now.  He further stated that he 
did not find "any symptoms whatsoever suggesting the 
presence of post-traumatic stress disorder."

The veteran submitted copies of VA records for the period 
form March 1998 to April 2002 in November 2002.  The records 
contained numerous entries for continued treatment for GAD.  
Several entries noted the onset of the GAD in 1998 when the 
veteran developed his fear of driving over bridges or on high 
overpasses.  There was no diagnosis, impression, or 
assessment of PTSD in any of the entries.  The veteran's 
military service was mentioned in one entry from July 30, 
2001.  The veteran told the examiner that he avoided 
television programs that reminded him of Vietnam.  He said he 
was there from 1968 to 1969.  He attributed his lack of sleep 
to receiving rocket and mortar attacks at night.  He also 
said he did not trust the South Vietnamese on guard duty.  
The veteran said he caught a hootch maid with American 
documents and turned her in.  In regard to his spine, the 
veteran continued to complain of pain.  There was no entry to 
relate the veteran's DDD or DJD to his active service or ARNG 
service.

The Board wrote to the veteran in December 2003.  He was 
advised that his attorney could no longer represent him in 
his case.  The veteran was informed that VA had revoked the 
attorney's authority to represent veterans before VA.  The 
veteran was given several options regarding representation, 
to include representing himself, having a veterans service 
organization represent him, or obtaining a different attorney 
or agent.  The Board's letter was returned that same month.  

The Board remanded the veteran's case again for additional 
development in April 2004.  The RO was to inform the veteran 
of his representation options.  Additional notice under the 
VCAA was also to be provided.

The Appeals Management Center (AMC) provided the VCAA notice 
and information on representation in April 2004.  The veteran 
did not respond to the letter.  The letter was not returned 
by the Postal Service. 

VA medical records for the period from March 1998 to January 
2005 were obtained.  The records up to April 2002 were 
duplicative of those already of record.  A social work 
treatment plan, dated October 2, 2003, noted that the veteran 
said his family and other people felt he was depressed.  The 
social worker said the veteran was not specific as to when 
family noticed the change in him.  He said all he wanted to 
do was stay home, watch television, and spend some time 
outdoors.  The social worker said that, initially, it 
appeared the veteran was making a conscious decision to 
"simply retire to doing less."  The social worker added 
that, as the interview progressed, information related to the 
veteran's Vietnam experience surfaced as a possible cause for 
his choice of home as a safe place.  The social worker said 
that the veteran might benefit from a MHC consult for further 
assessment of his GAD, depression, and possible PTSD.  The 
veteran was seen in the MHC in July 2004.  The Axis I 
diagnosis was GAD.  There was no reference to the veteran's 
military experiences or PTSD.  

The AMC wrote to the veteran in February 2005.  The purpose 
of the letter was to again inform the veteran that his 
attorney's authority to represent him before VA had been 
revoked.  The veteran was advised he could select a new 
representative.

The veteran's case was returned to the Board in March 2005.  
The Board wrote to him May 2005 to advise him that the 
Veterans Law Judge that had held a hearing in May 2000 was no 
longer with the Board  He was further advised that he could 
have new hearing if he so desired.  The veteran responded 
that same month that he did not want a new hearing.

The attorney that previously represented the veteran 
submitted additional VA records for the period from January 
2005 to April 2005 directly to the board in June 2005.  The 
records provided new evidence but it was nothing more than 
recently dated entries.  The MHC diagnoses remained as GAD.

The Board again denied the veteran's claim for service 
connection for the three issues on appeal in July 2005.  The 
veteran appealed.  Another JMR was entered that said the 
Board presented an inadequate reasons and bases for the 
denial of service connection.  In regard to PTSD the JMR said 
the Board failed to adequately discuss the favorable opinions 
from Dr. Moneypenny and Dr. Evans and failed to adequately 
explain why their opinions were afforded less probative 
weight than the opinions from the VA examiner.  The Board 
also failed to obtain the veteran's SSA disability records.  
The Court granted the JMR in May 2006.

The Board remanded the case for additional development in 
December 2006.  The AMC wrote to the veteran in March 2007.  
He was asked to provide information about sources of medical 
records pertinent to his claim.  He was also asked to provide 
information regarding his National Guard service.  The 
veteran failed to respond to the letter.  

The veteran's SSA records were received in March 2007.  The 
records show that the veteran was determined to be totally 
disabled per SSA standards as a result of DDD of the back by 
way of a decision dated in August 1997.  The veteran was 
determined to have been disabled since September 1996.  

The veteran provided several statements to SSA regarding how 
his various disorders affected him.  In regard to his back he 
related how bad it hurt and kept him from working.  He did 
not make any statement that related the etiology of his back 
disorder to active or National Guard service.  He reported 
that he had been a construction worker.  A SSA physical 
examination performed by H. H. Chakales, M.D., in July 1997, 
noted that the veteran had been a construction worker but had 
to quit in September 1996 because of chronic back pain.  It 
was noted that the veteran had been diagnosed by VA with DDD 
at L3-L4 and degenerative facets of the spine in general.  
There was no mention of the veteran's military service.  The 
impression was lumbar DDD, multiple levels, rule out nerve 
compression on the left.  

There was also a mental health evaluation note from K. M. 
Gale, M.D., dated in March 1997.  Dr. Gale said there was no 
medical documentation of mental impairment.  She said the 
veteran sought treatment for physical problems only and that 
he expressed distress about limitations from his physical 
problems.  

The SSA records also contain evidence from an inpatient stay 
at Conway Regional Medical Center in September 1996.  The 
veteran was brought in for treatment of an inability to void.  
The condition was related to a longstanding problem with his 
prostate.  

The AMC obtained copies of VA treatment records for the 
veteran from August 1996 to February 2007.  The records up to 
April 2005 were duplicative of those already of record.  The 
records after April 2005 show continued treatment at the MHC 
on a regular basis.  The several entries from October 2005 to 
September 2006 do not contain a diagnosis of PTSD.  The 
veteran was hospitalized for treatment of chronic obstructive 
pulmonary disease in August 2006.  He was given a bedside 
psychology consultation, to include several psychological 
tests on August 16, 2006.  The veteran told the examiner that 
he had combat service in Vietnam as a combat engineer.  The 
examiner, after interviewing the veteran and administering 
the tests, provided that the findings were consistent with 
diagnoses of sleep disorder, NOS; GAD, and depressive 
disorder, NOS, that was likely exacerbated by the veteran's 
medical condition, unemployment and phase of life problems.  

The veteran's spine was noted as a past history item.  His 
primary complaints were unrelated to his spine.  There was no 
entry to link any past finding or current complaint involving 
the veteran's spine to his military service.

The veteran was issued a supplemental statement of the case 
(SSOC) in October 2008.  The SSOC continued the denial of the 
claim, and provided the veteran with the reasons and bases 
for the denial.  He was given the opportunity to respond to 
the SSOC before his case was returned to the Board.  The 
veteran did not respond to the SSOC.

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).

The term "veteran" is defined in 38 U.S.C.A. § 101(2) (West 
2002) as "a person who served in the active military, naval, 
or air service, and who was discharged or released therefrom 
under conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002); 38 C.F.R. § 3.6(a) (2008); see Biggins v. Derwinski, 1 
Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 
C.F.R. § 3.6(c) (2008).  The term inactive duty training 
(INACDUTRA) is defined, in part, as duty, other than full-
time duty, under sections 316, 502, 503, 504, or 505 of title 
32 [U. S. Code] or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304(b), 
3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, 
"if a claim relates to period of [ACDUTRA], a disability 
must have manifested itself during that period; otherwise, 
the period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  PTSD

In addition to the above elements, establishing service 
connection for PTSD requires that there be medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R. § 3.304(f) (2008); 
see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  (A 
"clear" diagnosis of PTSD was eliminated as a requirement 
during the pendency of the veteran's appeal.  See 64 Fed. 
Reg. 32,807-32,808 (June 18, 1999)). 

The Board notes that the regulatory change from June 1999 
also removed that portion of the regulation that had held 
that if a stressor was related to combat, service department 
evidence of the veteran being in combat or being awarded a 
Purple Heart, Combat Infantryman Badge (CIB), or other 
similar combat citations, in the absence of evidence to the 
contrary, would be accepted as evidence of the claimed in-
service stressor.  The change was made because receipt of 
such military awards served only to establish that the 
veteran served in combat, not that that the claimed stressor 
actually occurred.  See 38 C.F.R. § 3.304(f) (1998) see also 
64 Fed. Reg. 32,808.  The regulatory change was made 
effective from March 7, 1997.  

Additional changes were made to 38 C.F.R. § 3.304(f) in March 
2002 and October 2008.  The change from 2002 related to 
adding provisions associated with claims for PTSD based on 
personal assault.  See 67 Fed. Reg. 10,330-10,332 (Mar. 7, 
2002).  The 2008 changes pertained to PTSD claims where the 
individual was diagnosed with PTSD while in service.  See 73 
Fed. Reg. 64,208-64,210 (Oct. 29, 2008).  Neither change is 
applicable to the veteran's claim.  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. §§ 3.304(d), 
(f) (2008); see also 38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.

If VA determines that the veteran did not engage in combat, 
lay testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, there must be 
credible supporting evidence.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998) (citations omitted); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).  

The veteran's records do not reflect, and he has not alleged, 
that he received any of the decorations or awards 
traditionally associated with someone having engaged in 
combat such as the Combat Infantryman Badge, Purple Heart, or 
other awards signifying valor that could support a finding of 
having engaged in combat.  In light of the absence of such 
awards, the veteran must show by other evidence that he 
engaged in combat.  The Board notes that VAOPGCPREC 12-99 
advises that determinations as to whether a veteran engaged 
in combat with the enemy must be made on a case-by-case 
basis.  

For the reasons set forth below, the Board finds that the 
veteran did not engage in combat during his period of active 
duty from June 1966 to February 1969.  Therefore, the veteran 
must provide credible corroborating evidence to establish the 
occurrence of a claimed stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996), (The appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor).  See also Doran v. Brown, 6 Vet. 
App. 283, 289 (1994). (Noncombat stressor must be 
corroborated by credible supporting evidence).

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau, 
9 Vet. App. at 396.  In Cohen, the Court also held that the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.  The Court said that the occurrence of the stressor was 
still a factual matter to be determined by the evidence.  Id. 
at 145-147.

There is no competent evidence of record to show that the 
veteran engaged in combat with the enemy.  He has maintained 
that his unit was rocketed and mortared, bridges he helped to 
build were destroyed by the enemy, a personal friend of his 
killed, although the details of this stressor continually 
changed throughout the claim, and a soldier was injured while 
clearing mines.

The veteran submitted the unit records in this case.  The 
records were for his battalion and the several different 
companies associated with the battalion.  The records 
consisted of quarterly reports that went into extensive 
detail about the construction efforts maintained by the 
battalion and attached companies.  The reports provided 
details anytime there was action involving the enemy.  There 
is no documentation to support the veteran's contention of 
being mortared while away from his base camp or even at his 
base camp.  The mortar attacks occurred prior to his arrival 
in Vietnam and at his unit.  There was one exception where 
another unit, a truck unit, took one mortar round in April 
1968 as reported by the quarterly report from April 1968.  No 
further mortar attacks are reported through April 1969.

As to the veteran's contention of having bridges destroyed 
that he helped to build, the only bridges destroyed were 
destroyed prior to the veteran's arrival in Vietnam and 
clearly before his reporting to the unit.  There is no 
support for his contention that bridges he helped to build 
were destroyed by the enemy.

The veteran initially said he saw two persons killed but he 
later limited his stressor to his friend "[redacted]."  He 
provided several different scenarios for his friend's death.  
One was while the company was moving from one bridge to 
another.  A second involved his friend's tent being hit by a 
mortar round while the veteran was at an outdoor movie.  He 
said the death occurred after he was in Vietnam for 6-8 
months.  He eventually stated that he was sure his friend was 
at least wounded by shrapnel.  As noted, there were no other 
mortar/rocket attacks documented in the unit records after 
April 1968.  Further, the JSRRC reported that there was an 
individual with the last name of [redacted] in the veteran's 
unit but this person was not killed in 1968.  The unit 
records do not document any casualties for Company B for any 
reason during the veteran's entire tour of duty with the 
company in Vietnam.  The Board finds that the evidence of 
record supports a conclusion that the stressor involving 
[redacted], whether it be his death or being wounded, has not 
been corroborated.

The veteran testified at his May 2000 hearing that he was 
responsible for highlighting portions of the unit reports 
that he submitted.  He said the highlights related to events 
he remembered from Vietnam in the operational reports.  The 
highlighting was limited to the report ending in April 1968, 
the report that documented the heaviest combat activity for 
his battalion.  The Board acknowledges that the activities 
highlighted do corroborate the types of stressors provided by 
the veteran - mortar attacks and bridges blown up.  However, 
as noted previously, these activities occurred both prior to 
his getting to Vietnam (February 29, 1968) and prior to his 
reporting to his unit (March 4, 1968) with the exception of 
the mortar round to another company in late April 1968.

The veteran also gave vague testimony in May 2000 regarding 
an incident where a soldier from Company D was injured while 
clearing mines.  The quarterly report, from July 1968, noted 
one individual from Company D, a unit different from that of 
the veteran's, as being injured by a homemade mine and small 
arms fire.  The veteran's testimony appeared to be tailored 
to the information in the report to use that incident as a 
stressor.  However, he never reported it prior to getting the 
quarterly reports.  Further, he could not recall any details 
associated with the incident at the hearing, he could not 
recall the individual's name that was injured, and did not 
report the approximate date of the incident.  Moreover, he 
did not relate this incident to any examiner at any time and 
certainly not to either Dr. Moneypenny or Dr. Evans.

The Board concludes that the veteran adopted this claimed 
stressor regarding this incident once the report was received 
and did not experience it.  This conclusion is supported by 
the veteran's reference to the other combat-related events 
for his battalion that clearly occurred prior to his arrival 
in Vietnam or at his unit and were not experienced by him.  
Also, that he could only provide extremely vague information 
about the incident at the hearing and that he never related 
this as a stressor prior to the, or after the May 2000 
hearing.  

The veteran made no reference to the ambush experienced by 
Company C as detailed in the report for April 1969 at any 
time.

The Board is aware that the veteran does not have to provide 
information to corroborate every detail of a stressor.  See 
Suozzi v. Brown, 10 Vet. App. 307, 311 (1997); see also 
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
However, the veteran must provide sufficiently detailed 
information about at least one incident to enable VA to 
corroborate the stressor.  He has not done so here, even 
though this responsibility lies with him under 38 C.F.R. § 
3.159(c)(2)(i) and he had ample notice of the importance of a 
verified stressor in his case.  

The veteran was represented by an attorney for the first 
several years of his claim, and through two appeals to the 
Court that had Board decisions vacated and remanded, that 
latest occurring in May 2006.  The attorney acknowledged on 
the record by way of several written statements and by way of 
statements on the record at the hearings in 1997 and 2000 
that additional information was needed to corroborate the 
veteran's claimed stressors.  The veteran has claimed 
stressors that either occurred prior to his arrival in 
Vietnam or occurred with other units, or did not occur, such 
as the death of his friend.  

In regard to the medical evidence in this case, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons or bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995).  The Board, of course, is not free to reject medical 
evidence on the basis of its own unsubstantiated medical 
conclusions.  Flash v. Brown, 8 Vet. App. 332 (229) (1995).

An evaluation of the probative value of a medical opinion is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility 
and weight to be attached to such opinions are within the 
providence of the Board as adjudicators.  Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).  In reviewing the medical 
evidence, the Board is "certainly free to discount the 
credibility of [a] physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  The probative value 
of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualification and analytical finding, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995); see also Kightly v. Brown, 6 
Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record and conclusions of medical 
professionals which are not accompanied by a factual 
predicate in the record are not probative medical opinions).

The only diagnoses of PTSD provided to the veteran were by 
Dr. Moneypenny and Dr. Evans.  The Vet Center records noted 
he displayed some symptoms associated with PTSD in January 
1997 but he was more concerned with his physical complaints.  
Dr. Moneypenny diagnosed the veteran with PTSD in July 1999.  
The diagnosis was based on stressors as related by the 
veteran but never corroborated.  The stressors involved being 
mortared, having a close friend killed, and being afraid of 
being overrun.  Dr. Moneypenny did not make reference to any 
particular stressor in providing his diagnosis.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123-24 (2007).  He said the 
tests, particularly the TSI showed a high likelihood that the 
veteran had PTSD symptoms.  He provided a generalized summary 
of the veteran's overall combat status.  Combat status is not 
supported by the objective evidence of record.

The opinion from Dr. Evans is not entitled to any probative 
value.  His initial paragraph summarizes the veteran's panic 
attacks when crossing bridges or on interstate overpasses and 
fitful sleep.  He then states that the symptoms are in 
keeping with PTSD without stating any stressor or how the 
veteran's symptoms could possibly meet the diagnostic 
criteria found in the Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV).  

The Board notes that the regulations used to evaluate 
disabilities involving psychiatric disorders, to include 
PTSD, were amended during the pendency of this appeal in 
November 1996.  See 61 Fed. Reg. 52,695-52,702 (Oct. 8, 
1996).  (Effective November 7, 1996).  One major change was 
the use of Fourth Edition of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV) instead of DSM-III.  The DSM-IV diagnostic 
criteria are viewed as more of subjective nature in assessing 
the sufficiency of a stressor as opposed to the more 
objective nature of the criteria used in DSM-III and more 
favorable to a claimant.  See Cohen, 10 Vet. App. 141-142.  

Dr. Evans went on to note the veteran's description of 
serving with combat engineers in Vietnam and having several 
bridges he helped build be blown up by the enemy.  However, 
while the veteran's unit information is true, there is no 
objective evidence of record to support the blowing up of 
bridges built by the veteran.  As this was the only stressor 
mentioned by Dr. Evans, a stressor that has not been 
corroborated, his diagnosis of PTSD cannot be afforded any 
probative value.  See Cohen, Moreau, supra.

By contrast, the veteran was seen by the same VA examiner on 
three occasions - 1997, 2001, and 2002.  This would include 
two examinations after the opinions from Dr. Moneypenny and 
Dr. Evans were of record.  The examiner reviewed the claims 
folder and was aware that the veteran was claiming service 
connection for PTSD based on stressful events related to his 
service in Vietnam.  The operational reports from Vietnam 
were of record.  The examiner conducted thorough examinations 
of the veteran but concluded on each occasion that a 
diagnosis of PTSD was not supported.  The examiner determined 
that the veteran did not have the appropriate symptomatology 
to warrant a diagnosis of PTSD.  The reports contained the 
description of the symptomatology.

In addition, the veteran has received ongoing VA 
psychiatric/psychological treatment for approximately 10 
years.  His Vietnam service has been noted on several 
occasions; however, the veteran's diagnosis has been, for the 
most part, GAD for events unrelated to service.  He has never 
been diagnosed with PTSD during his period of treatment.  The 
veteran has also had VA psychological testing done in August 
2006.  PTSD was not found at that time.  It is reasonable to 
conclude that after having been followed for treatment in the 
MHC for the years that he has, if the veteran's symptoms were 
more compatible with a diagnosis of PTSD his diagnosis and 
treatment regimen would be changed accordingly.  The records 
clearly document the veteran's diagnoses as GAD, depression, 
and sleep disorder and not PTSD.

The veteran had a neuropsychiatric examination in September 
1975 and he made no complaints regarding memories, 
nightmares, or thoughts of his service in Vietnam.  Although 
PTSD was not an available diagnosis at the time, the 
veteran's complaints were not related to his service by him 
or the examiner.  Further, the veteran was hospitalized for 
approximately 30 days from November 1975 to December 1975.  
His symptoms centered on his personal problems regarding his 
job, family, and financial status.  There was no mention of 
his military service as contributing to his anxiety.  

The Board finds that the three VA examination reports of 
1997, 2001, and 2002, the many MHC entries for a 10-year 
period, to include psychological testing, the findings from 
the September 1975 VA examination, and the discharge summary 
for the period of hospitalization in 1975 are more probative 
as to the veteran's psychiatric status.  The evidence from 
the examination reports, discharge summary, and treatment 
records does not include a diagnosis of PTSD related to the 
veteran's military service.  

Finally, the Board notes that VA's General Counsel has issued 
a precedential opinion to address the question of the meaning 
of "injury" for purposes of active service under 
38 U.S.C.A. § 101(24).  In particular, the opinion addressed 
the question of whether a Reservist, that reported having 
been sexually assaulted during INACDUTRA and having PTSD, 
could be considered to have been disabled by an injury in 
determining whether there was active service for purposes of 
38 U.S.C.A. § 101(24).  The opinion concluded that an 
individual that suffered from PTSD as a result of a sexual 
assault that occurred during INACDUTRA may be considered 
disabled by an "injury" for purposes of 38 U.S.C.A. 
§§ 101(2), (24).  See VAOPGCPREC 8-2001.  The veteran has not 
related any stressor that is associated with his year of ARNG 
service, to include sexual assault.  

In summary, the Board has considered the veteran's statements, 
as well as his testimony at his two hearings.  The Board has 
also considered the medical evidence of record and the unit 
records.  As noted previously, service connection for PTSD 
requires diagnosis of the condition; a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor; and, credible supporting evidence 
that the claimed in-service stressor occurred.  While the 
sufficiency of a stressor to support a diagnosis of PTSD is a 
medical determination, a noncombat veteran's stressors still 
must be verified by credible corroborating evidence.  Given 
that the veteran has not been able to provide evidence to 
corroborate his claimed stressors, his claim for service 
connection for PTSD must be denied.

B.  S/C DDD and DJD of the Spine

The veteran's active service STRs are negative for any 
treatment for any back complaints.  The veteran reported back 
pain on his medical history form on his April 1966 and 
February 1969 examinations.  The February 1969 military 
examiner commented that the veteran said that he had low back 
pain with sitting that existed prior to service.  No 
diagnosis was provided.

The veteran's VA examination was normal in September 1975.  
The examiner noted that x-rays showed evidence of an 
insignificant congenital anomaly of the 5th lumbar segment.  
He said there was no evidence of any symptomatology that was 
related to the anomaly.

The ARNG enlistment physical examination is negative for any 
complaint of back pain by the veteran or any findings of a 
disorder on the examination itself in August 1978.  The 
clinical entry from July 12, 1979, presumably during a period 
of ACTDUTRA, reported that the veteran complained of low back 
pain.  No injury was noted.  The assessment was 
musculoskeletal syndrome.  The veteran received a light duty 
chit for 10 days.  The later entries from July 19th and July 
20th do not reflect evidence of any identifiable disorder.  
The veteran claimed back pain and paralysis of his right leg.  
After being observed and examined, no disorder was found and 
the diagnosis was malingering.  

The veteran did not provide any evidence of treatment for a 
back disorder in the years following.  He testified that he 
self-treated himself until he sought treatment from VA in 
August 1996 although there is a VA x-ray report from 1992 
indicating DJD of the lumbar spine.  The significant amount 
of VA treatment records document evaluation of the veteran's 
complaints of back pain.  While diagnoses of DDD and DJD of 
the axial spine were established, there were no opinions that 
linked the veteran's diagnoses to his military service, 
active or ARNG.

Dr. Evans reported what the veteran told him - that he 
experienced low back pain in the service and was treated for 
back pain in the ARNG.  Dr. Evans said that the same pain 
continued to the present without identifying any type of 
disorder or having any information as to what the veteran was 
treated for while in service.  Dr. Evans did not identify any 
spine disorder as related to the veteran's service, only back 
pain.  

The SSA records do not provide any association between the 
veteran's DDD and DJD and his military service.  The veteran 
did not give any history of back problems in service to the 
SSA examiner.  

The VA examiner from August 2002 noted the STR entries from 
active duty.  He also noted the ARNG entries as well as the 
results of the VA examination in September 1975.  The 
examiner reported that the veteran was next seen for 
complaints involving his back by VA in 1996.  The examiner 
stated that the record did not demonstrate concrete definite 
objective findings of an anatomical lesion and the recurrent 
care needed to establish a condition to exist in the axial 
skeleton or spine during service.  He said in the absence of 
the existence of such, there could be no aggravation.  The 
examiner noted the results of x-rays studies and concluded 
that the veteran's arthritis had developed through body usage 
and microtrauma based on the veteran's day-to-day usage.  The 
examiner found it less likely than not that there was an 
etiological relationship between the veteran's disease of the 
axial skeleton, or spine, and his military service.  This 
opinion, which is based on facts that are corroborated in the 
record, a physical examination, and which provides a reasoned 
rationale, is entitled to great probative weight.  

The Board notes that lay evidence in the form of statements 
or testimony of the veteran is competent to establish 
evidence of symptomatology where symptoms are capable of lay 
observation.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Buchanan v. Nicholson, 451 F.3d. 1331.  The veteran is 
competent to say he has back pain.  He is not competent to 
establish that he has back pain that is the result of a 
disorder that had its origins during service or is related to 
any incident of service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
This can only be done by a qualified medical professional.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for DDD or DJD of the spine, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).  

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp 2008)), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2008), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the veteran's claim for service 
connection for PTSD was received in August 1996, while the 
claim involving service connection for disorders of the spine 
was received in October 1996.  Both were received 
approximately four years prior to the enactment of the VCAA.  
Still, the RO wrote to the veteran to obtain specific 
evidence pertaining to his claimed stressors in regard to the 
PTSD claim in October 1996.  Similarly, the RO wrote to the 
veteran to inform him how to establish service connection for 
his then claimed back disorder, also in October 1996.

The veteran's attorney submitted evidence on his behalf 
beginning in March 1997, although the representation 
agreement was not of record until July 1997.  This 
representation was maintained until the veteran was notified 
that the attorney's authority to represent him before VA was 
revoked in December 2003 and again in April 2004 and February 
2005.  The veteran did not elect to have any other 
representative before VA.  

The evidence submitted consisted of the unit records for the 
veteran's unit in Vietnam.  These were critical pieces of 
evidence as they were the primary means of possibly 
corroborating the veteran's alleged stressors.

The veteran, through his attorney, also acknowledged the need 
to submit evidence to corroborate his stressors and to 
establish a nexus between his claimed spine disorders and his 
military service.  

The Board initially denied the veteran's claim in November 
2000.  The Court vacated the decision solely on the basis 
that the veteran was not provided with the notice required by 
the VCAA.  The Board remanded the case to have the notice 
provided in September 2001.

Unfortunately the case was returned to the Board without the 
required notice.  The Board remanded the case again for that, 
and other reasons, in April 2004.  The AMC wrote to the 
veteran that same month.  The AMC advised the veteran of the 
evidence required to substantiate his claim for service 
connection.  The letter also advised the veteran of the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  He was also asked to 
submit any medical evidence in his possession.  

Additional development was undertaken and evidence was added 
to the record.  The AMC issued a SSOC that considered the new 
evidence in January 2005.  The veteran's claim for service 
connection was denied.  The SSOC provided him with the 
reasons and bases for the continued denial of his claim.  The 
case was returned to the Board.

The Board wrote to the veteran to offer him an opportunity 
for another hearing in May 2005.  He declined the opportunity 
in June 2005.

The Board issued a second decision that denied the veteran's 
claim in July 2005.  The veteran again appealed the decision 
to the Court.  The Board's decision was vacated and returned 
from the Court in May 2006.

The Board wrote to the veteran and offered him the 
opportunity to present additional evidence and/or argument in 
support of his claim in August 2006.  He did not respond to 
the letter.  The case was remanded for additional 
development, in accordance with the granted JMR, in December 
2006.

The AMC wrote to the veteran in March 2007.  The letter 
provided the notice required in Dingess.  The letter 
summarized the development efforts undertaken as a result of 
the Board's remand instructions.  The veteran was again asked 
to provide information regarding medical treatment and his 
National Guard service.  The letter provided additional 
information of the evidence required to substantiate his 
claim for service connection.  The letter also advised the 
veteran of the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  

The veteran failed to respond to the AMC's letter.

The veteran's claim was re-adjudicated in October 2008.  His 
claim remained denied.  The AMC issued a SSOC that informed 
the veteran of the basis for the continued denial of his 
claim in October 2008.  The veteran did not respond to the 
SSOC.

The veteran has not disputed the contents of the VCAA notice 
in this case.  A notice error is presumed prejudicial to the 
claimant unless it is demonstrated that (1) any defect in 
notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent there may be any notice error, the presumption 
of any prejudice is overcome in this case.  The veteran has 
actual knowledge of what is required to establish service 
connection for his claim.  He has responded to requests for 
information and/or evidence.  He has presented argument and 
extensive evidence in support of his claim.  The evidence 
included the unit quarterly reports.  Further, he was 
represented by an attorney before VA from 1997 to 2003.  In 
fact, the attorney continued to submit evidence on his behalf 
even though he was not authorized to do so up to 2005.  

The veteran has not been prohibited from meaningful 
participation in the adjudication of his claim such that it 
affects the essential fairness of the adjudication.  As noted 
he has responded to the earlier non-VCAA notice letters in 
his case and he has submitted statements and significant 
evidence in support of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  All available evidence 
pertaining to the veteran claim has been obtained.  The 
evidence developed in this claim includes STRs, both active 
and National Guard, SSA records, statements from private 
physicians, VA examinations and statements from the veteran.  
He testified at a hearing at the RO in October 1997, and a 
Board video conference hearing in May 2000.  He declined the 
opportunity for a new Board hearing in June 2005.

The Board notes that the veteran has alleged, at times, that 
he was hospitalized at a VA facility for 30 days in 1969, or 
soon after service.  Attempts to obtain those records have 
been unsuccessful.  It has been noted that records from the 
FRC were obtained and they dated back only to 1975.  

The Board concludes that the veteran has been erroneous in 
stating the period he was hospitalized.  The Board finds that 
the veteran's references to his hospitalization is actually 
for the November 1975 to December 1975 period when he was 
inpatient for approximately 30 days and given a diagnosis of 
anxiety neurosis.  There is no earlier period of 
hospitalization, and no missing records.

This conclusion is supported by the veteran's other erroneous 
statements that he was in the Reserves for 10 years as he 
said at the hearing in October 1997.  In May 2000 he 
testified that his Reserve service began in 1971 or 1972.  
Further, the veteran told Dr. Moneypenny he was hospitalized 
after service for one month.  He repeated this same assertion 
of being hospitalized for one month several times in the 
record.  A VA outpatient record from August 19, 1998, noted 
that he reported being hospitalized for one month at Fort 
Root in 1970.  He also said he had not been treated for 
anxiety since that time.

When all of the evidence of record is considered, the veteran 
was hospitalized for VA psychiatric treatment on one 
occasion.  That was in November 1975.  Thus there are no 
missing records for an early period of hospitalization.

The Board finds that VA has satisfied its duty to notify and 
assist.  The veteran has not identified any other pertinent 
evidence, not already of record.  The Board is also unaware 
of any such evidence.







ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for DDD of the spine is 
denied.

Entitlement to service connection for DJD of the spine is 
denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


